DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/10/2022 is being considered by the Examiner.

Disposition of the Claims
3.	The instant application was effectively filed on December 08, 2020, wherein claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.         “….first sensing means for detecting a first touch input…”, “…the one or more secondary means for detecting a second touch input; wherein the first sensing means…” and “…the one or more secondary sensing means are configured for communicating with a controller to perform multiple functions based on the first touch input and the second input” in claim 13.

one or more secondary sensing means comprising haptics generating means for propagating haptic feedback through the multi- functional node” in claim 14.

c.         “…wherein the first touch input from the first sensing means is configured to initiate a scrolling operation” in claim 18.

d.         “….the second touch input from the one or more secondary sensing means is configured to initiate a selection operation” in claim 19.

e.         “the first sensing means and the one or more secondary sensing means are configured for communicating with a controller over a plurality of traces in a single communication channel” in claim 20.

Furthermore, of all claim limitations a-e which invokes 112(f), structural support is provided as detailed in Applicants specification disclosure.
Regarding “first sensing means”, see FIG. 3 and Para. [0070-0071], first sensing means is a touch sensor.

Regarding “one or more secondary sensing means”, see FIG. 7 and Para. [0048], one or more secondary sensing means is a switch.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments filed 01/10/2022 have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadesky et al. US PG-PUB 20050052425 A1 (hereinafter Zadesky) in view of Ogihara et al. WO2005076117 A1- (US PG-PUB 20070152975 A1 is used as an equivalent English translation in this rejection, hereinafter Ogihara).
Regarding claim 1, Zadesky teaches A multi-functional node within a touch sensing device (Fig. 2; input device 30 comprising touchpad 34), the multi-functional node comprising: a first sensor configured for detecting a first touch input (Para. [0040]-[0050] and as shown in FIG. 3A, in the upright position, the touch pad 34 generates tracking signals when an object such as a user's finger is moved over the top surface of the touch pad in the X,Y plane to measure the position or the amount of tilt of the touch pad 34 relative to the frame when a user presses on the touch pad 34); and one or more secondary functional mechanisms integrated with the first sensor into a single physical unit (Fig. 2 and Para. [0050]; a switch is integrated in touchpad within frame 32), the one or more secondary functional mechanisms configured for detecting a second touch input (Para. [0049]-[0050]; As shown in FIG. 3B, in the depressed position (Z direction), generate one or more button signals when the touch pad 34 is depressed. Wherein the touchpad is configured to contact or engage a switch when a user presses on the touchpad); wherein the first sensor and the one or more secondary functional mechanisms are configured for communicating with a controller to perform Para’s. [0116], [0054]-[0056]; processor and controller and  Para. [0049] [0059]; wherein FIG. 3A, in the upright position, the touch pad 34 generates tracking signals when an object such as a user's finger is moved over the top surface of the touch pad in the X,Y plane which corresponds to claimed “first touch”. As shown in FIG. 3B, in the depressed position (Z direction), the touch pad 34 generates one or more button signals.  The button signals may be used for various functionalities including but not limited to making selections or issuing commands associated with operating an electronic device which corresponds to claimed “second touch”. By way of example, in the case of a music player, the button functions may be associated with opening a menu, playing a song, fast forwarding a song, seeking through a menu and the like). Zadesky fails to explicitly disclose in the same embodiment the functions been performed when an object such as a user's finger is moved over the top surface of the touch pad in the X,Y plane. However, in another embodiment, Zadesky teaches as detailed in Para. [0011]; when an object is moved over the top surface of the touch pad in the X,Y plane, functions such as i.e. controlling cursor movement is performed.
Thus, at the time of the invention was made, it would have been obvious to a person of ordinary skills in the art to combine the two embodiments since combining two adjacent embodiments to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).  Additionally, although Zadesky teaches the multi-functional node for detecting first and second touch inputs (a switch integrated in touchpad as applied above), Zadesky fails to further disclose “the switch” providing haptic feedback limited to the multi-functional node at which the second input was detected.
Ogihara teaches a multi-functional remote controller comprising i.e. a switch 24 integrated with touch panel 22 (i.e. Fig’s. 1, 2; touch panel 22 which includes sheet 23 is integrated with switch 24) providing haptic feedback limited to the multi-functional node at which the second input was detected (i.e. see Fig. 6 in view of  Fig. 1 and Para.[0036], [0039], [0042]; for each button sheet 23 pressed by a user, a click sensation is provided by the switch 24. Whereas said each button sheet 23 corresponds to claimed “node”).
Thus, at the time of the invention was made, it would have been obvious to a person of ordinary skills in the art to combine the teachings of Zadesky with the teachings of Ogihara in order to prevents a user inputting incorrectly.  Moreover, it is also possible for a user to be provided with a click sensation, and this enables a user to confirm that they have input through the button reliably Ogihara -(Para. [0042]). 

Regarding claim 2, Zadesky teaches The multi-functional node of claim 1, Zadesky fails to further disclose “the switch” comprising a haptics mechanism configured for propagating haptic feedback through the multi-functional node. 
However, in the same field of input device, Ogihara teaches the one or more secondary functional mechanisms comprising a haptics mechanism configured for propagating haptic feedback through the multi-functional node (Para. [0036], [0039], [0042]; switch 24 provides click sensation for each detected press down for each button element 23 pressed).
Thus, at the time of the invention was made, it would have been obvious to a person of ordinary skills in the art to combine the teachings of Zadesky with the teachings of Ogihara in order to prevents a user inputting incorrectly.  Moreover, it is also possible for a user to be Ogihara -(Para. [0042]). 

Regarding claim 3, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses the first sensor comprising an optical detector (Para. [0040], [0044]; a touchable outer surface 36 for receiving a finger (or object) for manipulation of the touch pad.  Although not shown in FIG. 2, beneath the touchable outer surface 36 is a sensor arrangement The sensor arrangement may be widely varied. By way of example, the sensors may be based on optical sensing).

Regarding claim 4, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses wherein the one or more secondary functional mechanisms are located within the confines of the first sensor (Para. [0050]; an underside portion of the touch pad 34 which comprises sensor may be configured to contact or engage (and thus activate) a switch when the user presses on the touch pad 34).

Regarding claim 5, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses wherein the one or more secondary functional mechanisms are located underneath the first sensor (Para. [0050]; an underside portion of the touch pad 34 which comprises sensor may be configured to contact or engage (and thus activate) a switch when the user presses on the touch pad 34).

Regarding claim 6, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses wherein the single physical unit is a movable housing (Para. [0013], [0015]; The input device 30 which corresponds to claimed single physical unit includes a movable touch pad configured to generate a first control signal when the movable touchpad is moved and a second control signal when an object is positioned over the movable touchpad).

Regarding claim 7, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses the one or more secondary functional mechanisms comprising a dome switch (Para. [0064]; the mechanical switches may correspond to tact switches and more particularly, enclosed SMT dome switches (dome switch packaged for SMT).).

Regarding claim 8, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses the first sensor comprising a capacitive touch sensor (Para. [0045]; the touch pad 34 is based on capacitive sensing.  As is generally well known, a capacitively based touch pad is arranged to detect changes in capacitance as the user moves an object such as a finger around the touch pad).

Regarding claim 9, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses wherein the first touch input from the first sensor is configured to initiate a scrolling operation (Para. [0081]; The sensor arrangement includes a plurality of sensors that are configured to activate as the finger sits on, taps on or passes over them.  In the simplest case, an electrical signal is produced each time the finger is positioned over a sensor.  The number of signals in a given time frame may indicate location, direction, speed and acceleration of the finger on the touch pad, i.e., the more signals, the more the user moved his or her finger.  In most cases, the signals are monitored by an electronic interface that converts the number, combination and frequency of the signals into location, direction, speed and acceleration information.  This information may then be used by the media player 202 to perform the desired control function on the display screen 224.  For example, a user may easily scroll through a list of songs by swirling the finger around the touch pad). 

Regarding claim 10, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses wherein the second touch input from the one or more secondary functional mechanisms is configured to initiate a selection operation (Para. [0050]; i.e. Switches are generally configured to provide pulsed or binary data such as activate (on) or deactivate (off)).

Regarding claim 11, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses wherein the multi-functional node is configured with button functionality (Para. [0048]; a portion or the entire touch pad 34 acts like a single or multiple button such that one or more additional button functions may be implemented by pressing on the touch pad 34 rather tapping on the touch pad or using a separate button).

Regarding claim 12, Zadesky as modified by Ogihara teaches The multi-functional node of claim 1, Zadesky further discloses wherein the first sensor and the one or more secondary functional mechanisms are configured for communicating with a controller over a plurality of traces in a single communication channel (Para. [0052]-[0054]; Both the touch pad 44 and the switch 46 are operatively coupled to the computing device 42 through a communication interface 54).

Regarding claim 13, Zadesky teaches A multi-functional node within a touch sensing device (Fig. 2; input device 30 comprising touchpad 34), the multi-functional node comprising: first sensing means for detecting a first touch input (Para. [0040]-[0050] and as shown in FIG. 3A, in the upright position, the touch pad 34 generates tracking signals when an object such as a user's finger is moved over the top surface of the touch pad in the X,Y plane to measure the position or the amount of tilt of the touch pad 34 relative to the frame when a user presses on the touch pad 34); and one or more secondary sensing means integrated with the first sensing means into a single physical unit (Fig. 2 and Para. [0050]; a switch is integrated in touchpad within frame 32), the one or more secondary means for detecting a second touch input (Para. [0049]-[0050]; As shown in FIG. 3B, in the depressed position (Z direction), generate one or more button signals when the touch pad 34 is depressed. Wherein the touchpad is configured to contact or engage a switch when a user presses on the touchpad); wherein the first sensing means and the one or more secondary sensing means are configured for communicating with a controller to perform multiple functions based on the second input (Para’s. [0116], [0054]-[0056]; processor and controller and  Para. [0049] [0059]; wherein FIG. 3A, in the upright position, the touch pad 34 generates tracking signals when an object such as a user's finger is moved over the top surface of the touch pad in the X,Y plane which corresponds to claimed “first touch”. As shown in FIG. 3B, in the depressed position (Z direction), the touch pad 34 generates one or more button signals.  The button signals may be used for various functionalities including but not limited to making selections or issuing commands associated with operating an electronic device which corresponds to claimed “second touch”. By way of example, in the case of a music player, the button functions may be associated with opening a menu, playing a song, fast forwarding a song, seeking through a menu and the like). Zadesky fails to explicitly disclose in the same embodiment the functions been performed when an object such as a user's finger is moved over the top surface of the touch pad in the X,Y plane. However, in another embodiment, Zadesky teaches as detailed in Para. [0011]; when an object is moved over the top surface of the touch pad in the X,Y plane, functions such as i.e. controlling cursor movement is performed.
Thus, at the time of the invention was made, it would have been obvious to a person of ordinary skills in the art to combine the two embodiments since combining two adjacent embodiments to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). Additionally, although Zadesky teaches the multi-functional node for detecting first and second touch inputs (a switch integrated in touchpad as applied above), Zadesky fails to further disclose “the switch” providing haptic feedback limited to the multi-functional node at which the second input was detected.
However, in the same field of endeavor, Ogihara teaches a multi-functional remote controller comprising i.e. a switch 24 integrated with touch panel 22 (i.e. Fig’s. 1, 2; touch panel 22 which includes sheet 23 is integrated with switch 24) providing haptic feedback limited to the multi-functional node at which the second input was detected (i.e. see Fig. 6 in view of  Fig. 1 and Para. [0036], [0039], [0042]; for each button sheet 23 pressed by a user, a click sensation is provided by switch 24. Whereas said each button sheet 23 corresponds to claimed “node”).
Thus, at the time of the invention was made, it would have been obvious to a person of ordinary skills in the art to combine the teachings of Zadesky with the teachings of Ogihara in order to prevents a user inputting incorrectly.  Moreover, it is also possible for a user to be provided with a click sensation, and this enables a user to confirm that they have input through the button reliably Ogihara -(Para. [0042]). 

Regarding claim 14, Zadesky teaches  The multi-functional node of claim 13, Zadesky fails to further disclose “the switch” comprising haptics generating means for propagating haptic feedback through the multi- functional node.
However, in the same field of input device, Ogihara teaches the one or more secondary functional mechanisms comprising a haptics mechanism configured for propagating haptic feedback through the multi-functional node (Para. [0036], [0039], [0042]; switch 24 provides click sensation for each detected press down for each button element 23 pressed).
Thus, at the time of the invention was made, it would have been obvious to a person of ordinary skills in the art to combine the teachings of Zadesky with the teachings of Ogihara in order to prevents a user inputting incorrectly.  Moreover, it is also possible for a user to be provided with a click sensation, and this enables a user to confirm that they have input through the button reliably Ogihara -(Para. [0042]). 

Regarding claim 15, Zadesky as modified by Ogihara teaches The multi-functional node of claim 13, Zadesky further discloses wherein the one or more secondary sensing means are located within the confines of the first sensing means (Para. [0050]; an underside portion of the touch pad 34 which comprises sensor may be configured to contact or engage (and thus activate) a switch when the user presses on the touch pad 34).

Regarding claim 16, Zadesky as modified by Ogihara teaches The multi-functional node of claim 13, Zadesky further discloses wherein the one or more secondary sensing means are located underneath the first sensing means (Para. [0050]; an underside portion of the touch pad 34 which comprises sensor may be configured to contact or engage (and thus activate) a switch when the user presses on the touch pad 34).

Regarding claim 17, Zadesky as modified by Ogihara teaches The multi-functional node of claim 13, Zadesky further discloses wherein the single physical unit is a movable housing (Para. [0013], [0015]; The input device 30 which corresponds to claimed single physical unit includes a movable touch pad configured to generate a first control signal when the movable touchpad is moved and a second control signal when an object is positioned over the movable touchpad).

Regarding claim 18, Zadesky as modified by Ogihara teaches The multi-functional node of claim 13, Zadesky further discloses wherein the first touch input from the first sensing means is configured to initiate a scrolling operation (Para. [0081]; The sensor arrangement includes a plurality of sensors that are configured to activate as the finger sits on, taps on or passes over them.  In the simplest case, an electrical signal is produced each time the finger is positioned over a sensor.  The number of signals in a given time frame may indicate location, direction, speed and acceleration of the finger on the touch pad, i.e., the more signals, the more the user moved his or her finger.  In most cases, the signals are monitored by an electronic interface that converts the number, combination and frequency of the signals into location, direction, speed and acceleration information.  This information may then be used by the media player 202 to perform the desired control function on the display screen 224.  For example, a user may easily scroll through a list of songs by swirling the finger around the touch pad).

Regarding claim 19, Zadesky as modified by Ogihara teaches The multi-functional node of claim 13, Zadesky further discloses wherein the second touch input from the one or more secondary sensing means is configured to initiate a selection operation (Para. [0050]; i.e. Switches are generally configured to provide pulsed or binary data such as activate (on) or deactivate (off)).

Regarding claim 20, Zadesky as modified by Ogihara teaches The multi-functional node of claim 13, Zadesky further discloses wherein the first sensing means and the one or more secondary sensing means are configured for communicating with a controller over a plurality of traces in a single communication channel (Para. [0052]-[0054]; Both the touch pad 44 and the switch 46 are operatively coupled to the computing device 42 through a communication interface 54).



Conclusion
5.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628